


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


DATED MARCH 11, 2016


This Amended and Restated Employment Agreement (“Agreement”) is made by and
between PICO Holdings, Inc., a diversified holding company formed under the laws
of the state of California (“Company”), and John R. Hart (“Employee”). This
Agreement shall take effect on March 11, 2016 (the “Effective Date”) and as of
the Effective Date shall supersede and replace in its entirety the Amended and
Restated Employment Agreement between the Company and Employee dated December
24, 2014 (the “Prior Agreement”).


Agreement


In consideration of the foregoing, and of their mutual promises contained
herein, the parties agree and intend to be legally bound as follows:


1.Employment and Term. The Company hereby agrees to continue to employ Employee,
and Employee hereby accepts such continued employment, on the terms and
conditions set forth herein, for a period commencing on the Effective Date and
ending on the date that is five (5) years following the Effective Date (the
“Term”).


2.Duties. Employee is engaged in the position of President and Chief Executive
Officer. Employee shall perform faithfully and diligently the duties customarily
performed by persons in the position for which Employee is engaged.


3.Compensation.


(a)Base Salary. As compensation for the performance of the duties hereunder, the
Company shall pay to Employee an annual Base Salary of $1,000,000.


(b)Bonus. In addition, Employee shall be eligible to receive bonus payment(s)
under the PICO Holdings, Inc. Executive Bonus Plan (the “Bonus Plan”) in
accordance with the terms of the Bonus Plan and this Agreement.


(i)If the Company terminates Employee’s employment other than for Cause (as
defined below), or if Employee resigns for Good Reason (as defined below), or
Employee’s employment ends due to Employee’s death or Permanent and Total
Disability (as defined below), Employee shall be entitled to payment of an
amount, if any, under Section 8 of the Bonus Plan, as determined in accordance
with such Section. Any such amount (less applicable tax withholdings) shall be
paid, subject to Section 17, in a lump sum no later than March 15 of the
calendar year following the calendar year in which such amount was no longer
subject to a “substantial risk of forfeiture” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).


(ii)If Employee’s termination of employment with the Company occurs due to any
reason other than as specified in Section 3(b)(i), Employee shall not be
entitled to payment of any amount under Section 8 of the Bonus Plan in
connection with such termination of employment, unless otherwise specified by
the Board of Directors of the Company (the “Board”). Any such amount (less
applicable tax withholdings) shall be paid, subject to Section 17, in a lump sum
no later than March 15 of the calendar year following the calendar year in which
such amount was no longer subject to a “substantial risk of forfeiture” as
defined in Section 409A of the Code.


(c)Employee Benefits.


(i)Employee shall be entitled to the standard employee benefit package made
available to other full time employees of the Company, subject to the terms,
conditions and restrictions stated in that package and the applicable benefit
plan documents. Notwithstanding the preceding sentence, the termination payments
available under this Agreement shall be in lieu of any standard severance
benefits payable to Employee under the severance program available generally to
employees of the Company, if any. Subject to requirements of applicable state
and federal law, the Company shall have the right, at any time, to prospectively
amend, modify or eliminate such standard employee benefits, which changes shall
become effective immediately, provided such changes also apply immediately to
other full time employees of the Company.






--------------------------------------------------------------------------------




(ii)In the event of any conflict between the terms of this Agreement and the
terms of the PICO Holdings, Inc. 2014 Equity Incentive Plan, the PICO Holdings,
Inc. Notice of Grant of Restricted Stock Units, the Bonus Plan, or the terms of
any equity or compensation plan, grant agreement, award agreement, deferred
compensation agreement or arrangement, or any other plan, program, policy,
agreement or document, Employee shall receive such compensation, benefits or
remuneration that in Employee’s sole discretion is more favorable to Employee.
The Company covenants that any agreement evidencing equity interest entered into
after the date of this Agreement shall incorporate by reference this Section
3(c)(ii).


(d)Equity Grants. Except as provided in Section 3(c)(ii), all Company equity
awards previously granted to Employee shall continue in effect from and
following the Effective Date in accordance with their existing terms.


(e)Payments by Affiliates. All compensation, fees or other remuneration payable
to Employee by any affiliate of the Company shall be waived or if paid, remitted
to the Company.


4.Termination of Employment.


(a)Termination for Cause by Company. The Company may terminate Employee’s
employment immediately at any time for Cause. For purposes of this Agreement,
“Cause” is defined as gross negligence or willful misconduct related to the
business of the Company where such gross negligence or willful misconduct is
materially and demonstrably injurious to the Company, or any willful acts or
willful omissions that are materially and demonstrably injurious to the Company.
In the event Employee’s employment is terminated in accordance with this Section
4(a), Employee shall be entitled to receive only Employee’s Base Salary then in
effect, prorated to the date of termination, all accrued and unused vacation,
all vested benefits, vested equity interests (including stock units and stock
appreciation rights), vested deferred compensation (including stock units and
stock appreciation rights), all cash, wages, compensation, benefits or
remuneration already awarded, provided or paid to Employee including but not
limited to any such cash, wages, compensation, benefits or remuneration held in
trust for the benefit of Employee, and to the extent not previously paid, any
bonus payable to Employee under Section 7 of the Bonus Plan with respect to the
Plan Year (as defined in the Bonus Plan) that ended immediately prior to the
Plan Year in which Employee’s termination of employment occurs (which bonus, if
any, shall be paid in accordance with Section 7 of the Bonus Plan). All other
Company obligations to Employee pursuant to this Agreement will become
automatically terminated and completely extinguished. Employee will not be
entitled to receive the Separation Package described in Section 4(b) below or
the Good Reason Separation Package described in Section 4(c) below.


(b)Termination Other Than For Cause by Company. If Employee’s services under
this Agreement are terminated by the Company for any reason other than Cause,
including termination in conjunction with a change in control of the Company,
prior to the end of the Term, then in addition to the benefits and remuneration
in Section 4(a) above, Employee shall be entitled to receive the following
payments and benefits (the “Separation Package”) and all other Company
obligations to Employee will be automatically terminated and completely
extinguished:


(i)$10,000,000, which amount (less applicable tax withholdings) shall be paid,
subject to Section 17, in a lump sum on the sixtieth (60th) day following the
date of Employee’s termination of employment;


(ii)the amount, if any, determined under Section 3(b)(i) and payable at the time
provided by such Section;


(iii)upon termination of employment, all of Employee’s unvested equity interest
in the Company shall immediately vest;


(iv)the Company shall have the obligation to continue to pay on a monthly basis
an amount equal to the greater of (a) the amount paid with respect to health
benefits on behalf of Employee and Employee’s eligible dependents that exist and
are paid for by the Company as of the Effective Date or (b) the amount paid with
respect to health benefits on behalf of Employee and Employee’s eligible
dependents that exist and are paid for by the Company as of the date of the
termination of Employee’s employment, until Employee’s death or until Employee
accepts health coverage from another employer. Notwithstanding the foregoing, if
the Company determines, in its sole discretion, that at any point it cannot
provide the foregoing benefit without either the Company or Employee potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act and Section 409A of
the Code), the Company shall in lieu thereof provide to Employee a single lump
sum cash payment of $540,000 and such amount shall be paid no later than March
15 of the calendar year following the calendar year in which such amount was no
longer subject to a “substantial risk of forfeiture” as defined in Section 409A
of the Code; and






--------------------------------------------------------------------------------




(v)$389,114, which is equal to (i) the dollar value of Employee’s accrued and
unused vacation and personal days as of December 31, 2015, calculated using
Employee’s Base Salary as of such date, minus (ii) the dollar value of
Employee’s accrued and unused vacation and personal days as of December 31,
2015, calculated using Employee’s Base Salary as of the Effective Date. Any such
amount (less applicable tax withholdings) shall be paid, subject to Section 17,
in a lump sum on the sixtieth (60th) day following the date of Employee’s
termination of employment.


(c)Termination by Employee for Good Reason. If Employee resigns for Good Reason
(as defined below), then in addition to the benefits and remuneration in Section
4(a) above, Employee shall be entitled to receive the following payments and
benefits (the “Good Reason Separation Package”) and all other Company
obligations to Employee will be automatically terminated and completely
extinguished:


(i)$5,000,000 (unless the Good Reason consists of the condition described in
Section 4(d)(viii), in which case the amount shall be $10,000,000), which amount
(less applicable tax withholdings) shall be paid, subject to Section 17, in a
lump sum on the sixtieth (60th) day following the date of Employee’s termination
of employment;


(ii)the amount, if any, determined under Section 3(b)(i) and payable at the time
provided by such Section;


(iii)upon termination of employment, all of Employee’s unvested equity interest
in the Company shall immediately vest;


(iv)the Company shall have the obligation to continue to pay on a monthly basis
an amount equal to the greater of (a) the amount paid with respect to health
benefits on behalf of Employee and Employee’s eligible dependents that exist and
are paid for by the Company as of the Effective Date or (b) the amount paid with
respect to health benefits on behalf of Employee and Employee’s eligible
dependents that exist and are paid for by the Company as of the date of the
termination of Employee’s employment, until Employee’s death or until Employee
accepts health coverage from another employer. Notwithstanding the foregoing, if
the Company determines, in its sole discretion, that at any point it cannot
provide the foregoing benefit without either the Company or Employee potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act and Section 409A of
the Code), the Company shall in lieu thereof provide to Employee a single lump
sum cash payment of $540,000 and such amount shall be paid no later than March
15 of the calendar year following the calendar year in which such amount was no
longer subject to a “substantial risk of forfeiture” as defined in Section 409A
of the Code; and


(v)$389,114, which is equal to (i) the dollar value of Employee’s accrued and
unused vacation and personal days as of December 31, 2015, calculated using
Employee’s Base Salary as of such date, minus (ii) the dollar value of
Employee’s accrued and unused vacation and personal days as of December 31,
2015, calculated using Employee’s Base Salary as of the Effective Date. Any such
amount (less applicable tax withholdings) shall be paid, subject to Section 17,
in a lump sum on the sixtieth (60th) day following the date of Employee’s
termination of employment.


(d)For the purpose of this Agreement, Employee’s resignation shall be deemed to
be for “Good Reason” if Employee resigns within two years following the first
occurrence of any of the following conditions which remains in effect for thirty
(30) days after written notice from Employee to the Board delivered within sixty
(60) days following Employee’s knowledge of the first occurrence of such
condition: (i) a reduction in Employee’s Base Salary; (ii) a material reduction
in the health and welfare insurance, retirement or other benefits available to
Employee as of the date of this Agreement (except for reductions in such
benefits applicable to senior executive employees of the Company generally);
(iii) the failure of the Company or any successor to honor any material terms of
this Agreement; (iv) a material diminution in Employee’s position, authority,
duties or responsibilities, other than as provided in Section 5, below; (v) the
requirement that Employee regularly work from a facility or a location more than
fifty (50) miles from La Jolla, California (excluding reasonable business travel
required as part of Employee’s job duties); (vi) the modification or termination
of the Bonus Plan without Employee’s written consent; (vii) the failure to pay
Employee some or all of a bonus to which he is entitled (including, but not
limited to, and at the time to which he is entitled) under the Bonus Plan
without Employee’s written consent; or (viii) the Board approves a material
change to (or takes actions that are materially inconsistent with) the business
plan described in the Company’s November 17, 2015 press release, whereby the
Company no longer intends to return capital to its shareholders as assets are
monetized, without Employee’s written consent. Employee acknowledges and agrees
that notwithstanding anything to the contrary in this Agreement or the Prior
Agreement, the reduction in Employee’s Base Salary to $1,000,000 as of the
Effective Date shall not constitute Good Reason for purposes of this Agreement
or the Prior Agreement.






--------------------------------------------------------------------------------




(e)Termination by Employee for Other Than Good Reason. Employee may resign for
any reason at any time for other than Good Reason. In the event Employee resigns
for other than Good Reason, he shall receive the benefits and remuneration as
described in Section 4(a) above.


(f)Expiration of Term. No later than one year prior to the expiration of the
Term of this Agreement, the Company shall initiate negotiations with Employee
regarding the extension of this Agreement. In the event that the Company and
Employee are unable to reach an agreement regarding such extension, Employee
shall be entitled to receive the benefits and remuneration as described in
Section 4(a) above and the Good Reason Separation Package set forth in Section
4(c) above; provided, however, that for clarity, the applicable amount under
Section 4(c)(i) shall be $5,000,000. Any amounts payable pursuant to this
Section 4(f) shall be payable at the same times and subject to the same
conditions as set forth in Section 4(c), including Section 17, and as if the
expiration of the Term of this Agreement is the date of termination.


5.Termination As A Result of Death or Disability of Employee. In the event
Employee’s employment ends as a result of death or Permanent and Total
Disability prior to the end of the Term, in addition to the benefits and
remuneration as described in Section 4(a) above and death or disability benefits
under any life insurance or disability insurance policy, Employee or the person
designated by Employee to receive death benefits hereunder, as applicable, shall
be entitled to receive the Good Reason Separation Package described in Section
4(c) above; provided, however, that for clarity, the applicable amount under
Section 4(c)(i) shall be $5,000,000. Any amounts payable pursuant to this
Section 5 shall be payable at the same times and subject to the same conditions
as set forth in Section 4(c), including Section 17. If no person has been
designated by Employee to receive death benefits hereunder, payment shall be
made to Employee’s surviving spouse (if any) or to Employee’s estate if Employee
is not married at the time of death. As used herein, the term Permanent and
Total Disability shall mean Employee’s inability to perform his job duties
hereunder as a result of a physical or mental impairment for nine (9)
consecutive months within a twelve (12) month period as determined by Employee’s
physician. For the duration of the period during which Employee is unable to
perform his duties hereunder as a result of a physical or mental impairment,
prior to termination of Employee’s employment, the Company shall appoint an
individual to fulfill such duties on an interim basis.


6.Non-Solicitation of Employees. Employee agrees that for a period of one (1)
year following termination of employment, Employee will not solicit any officer
or key employee of the Company or its subsidiaries or affiliates for the purpose
of causing or inducing them to terminate their employment with the Company.


7.Co-Licensee. The Company acknowledges Employee is a co-licensee of the
Parallax Trading Model and the Company agrees and acknowledges that Employee
shall not be restricted or impaired in any way in enforcing his rights as a
co-licensee of the Parallax Trading Model during or after the Term.


8.Other Agreements. Employee represents and warrants to the Company that there
is no agreement between him and any other person, firm or corporation concerning
the performance of services under this Agreement or which in any way might
prevent Employee from performing or conflict with his obligations under this
Agreement. Nothing shall be interpreted as precluding Employee from seeking or
performing other employment or consulting work, as long as such services or work
does not interfere with his duties or conflict with his obligations to the
Company under this Agreement or as may be imposed by law.


9.Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other.


10.Waiver of Breach. Failure to insist upon strict compliance with any of the
terms, promises or conditions of this Agreement shall not be deemed a waiver of
such terms, promise or condition, nor shall any waiver or relinquishment of any
right or power hereunder at any one or more times be deemed a waiver or
relinquishment of such right or power, unless specifically stated.


11.Severability. The invalidity or unenforceability of any provisions hereof
shall in no way affect the validity or enforceability of any other provision.


12.Modification. This Agreement cannot be amended, changed, modified, or
discharged except by an agreement in writing signed by both the Company and
Employee. In the event the Company determines that modifications may be
necessary to facilitate compliance with the requirements of Section 409A of the
Code, the Company and Employee shall cooperate to adopt such modifications.


13.Governing Law. This Agreement and the performance of this Agreement shall be
governed by the laws of the state of California.






--------------------------------------------------------------------------------




14.Captions. The captions at the beginning of the several sections of this
Agreement are not part of the context hereof but are only guides or labels to
assist in locating and reading such sections. They should be given no effect in
construing this Agreement.


15.Binding Effect. Except as otherwise herein expressly provided, this Agreement
shall inure to the benefit of and be binding upon the Company, its successors
and assigns, and Employee, his heirs, executors, administrators and legal
representatives, provided that the rights and obligations of Employee or the
Company hereunder may not be delegated or assigned except as provided in Section
9 hereof. Employee acknowledges that he has had the opportunity to confer with
independent legal counsel regarding this Agreement prior to Employee’s execution
hereof.


16.Entire Agreement. This Agreement, including the Employee Nondisclosure and
Proprietary Rights Assignment Agreement which is incorporated herein, those
documents expressly referred to herein, and those documents by which Employee is
entitled to compensation, benefits or remuneration under this Agreement, contain
the entire agreement of the parties with respect to the subject matter hereof,
and no representations, inducements, promises or agreements, oral or written,
between the parties, not embodied herein shall have any force or effect.


17.Compliance with Code Section 409A.


(a)The parties intend that income provided to Employee pursuant to this
Agreement (and any related agreement, including, but not limited to the Bonus
Plan), will not be subject to taxation under Section 409A of the Code and the
Treasury Regulations thereunder (collectively, “Section 409A”). The provisions
of this Agreement shall be interpreted and construed in favor of such income
either being exempt from Section 409A, or if not exempt, satisfying any
applicable requirements of Section 409A. The Company shall consult with Employee
in good faith regarding the implementation of the provisions of this Section 17.


(b)Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of Employee’s termination of employment
with the Company which constitutes a “deferral of compensation” within the
meaning of Section 409A shall be paid unless and until Employee has incurred a
“separation from service” within the meaning of Section 409A. Furthermore, if
Employee is a “specified employee” within the meaning of Section 409A as of the
date of Employee’s separation from service, the Company shall, within ten (10)
business days after the date of Employee’s separation from service, notify
Employee that the Company is applying this Section 17(b) to the payment
otherwise due to be paid to Employee and shall acknowledge in writing its
obligation to accumulate and hold such amount in trust until paid in accordance
with this Section 17(b) and no amount that constitutes a deferral of
compensation which is payable on account of Employee’s separation from service
shall be paid to Employee before the date which is the first business day of the
seventh month after the date of Employee’s separation from service or, if
earlier, the date of Employee’s death following such separation from service
(the “Delayed Payment Date”). All such amounts that would, but for this Section
17(b), become payable prior to the Delayed Payment Date will be accumulated,
held in trust for the benefit of Employee (subject only to the claims of the
general creditors of the Company), and paid on the Delayed Payment Date. If a
tax liability is created, the Company will withhold and pay any tax owed and the
net of tax amount will be held in trust.


(c)It is the intent of the Company and Employee that any right of Employee to
receive installment payments hereunder shall, for all purposes of Section 409A,
be treated as a right to a series of separate payments.


18.Indemnification. In addition to the Company’s obligation to indemnify
Employee as required by law or the Company’s internal documents, the Company
shall indemnify Employee from and against all losses, damages, expenses,
judgments, costs, or fees arising out of or related to Employee’s acts or
omissions during the Term, other than acts which led to the termination of
Employee’s employment for Cause pursuant to Section 4(a) above and where
Employee is not entitled to indemnification for such acts under applicable law.


19.Legal Fees and Expenses. In the event either party hereto institutes any
legal proceeding or arbitration for the enforcement or interpretation of this
Agreement or because of any alleged dispute, breach, default or
misrepresentation in connection with or arising out of the provisions of this
Agreement, the prevailing party shall be entitled to receive such party’s
reasonable attorneys’ fees and costs incurred in such proceeding in addition to
any other relief to which such party may be entitled.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective on
the date first written above.
PICO HOLDINGS, INC.


/s/ Carlos C. Campbell            
Name: Carlos C. Campbell
Title: Lead Independent Director








EMPLOYEE


/s/ John R. Hart                
John R. Hart


